PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Saunders et al.
Application No. 16/267,039
Filed: 4 Feb 2019
For: SYSTEMS AND METHODS FOR RESERVATIONS AT A VENDING MACHINE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.181 (feeless), filed December 2, 2021, requesting withdrawal of the holding of abandonment in the above-identified application.

The Office contended the above-identified application became abandoned on May 5, 2021 for failure to submit a timely reply to the final Office action, mailed February 4, 2021, which set a three month extendable period for reply. A Notice of Abandonment was mailed October 12, 2021.


Petitioner argues the application is not abandoned based on the contents of a March 30, 2021 Applicant-Initiated Interview Summary discussing an interview between the examiner and Applicant’s representative that took place on March 25, 2021. The March 30, 2021 Applicant-Initiated Interview Summary states, “The examiner agreed that the applied art reference Bates does not explicitly disclose a reservation database that is housed within the vending machine. The examiner agreed to issue a second final Office action after performing another search.” 

Petitioner argues the statements made in the March 30, 2021 Applicant-Initiated Interview Summary is a constructive withdrawal of the February 4, 2021 final Office action, which withdrew applicant’s responsibility to timely reply to the February 4, 2021 final Office action. 

The Office concurs. The examiner stated the rejection does not include one of the limitations, and agreed to issue a new Office action in the March 30, 2021 Applicant-Initiated Interview Summary. The examiner’s statements in the March 30, 2021 Applicant-Initiated Interview Summary are being interpreted as withdrawing the February 4, 2021 final Office action.

 The petition under 37 CFR 1.181 to withdraw the holding of abandonment is GRANTED.

After the mailing of this decision, the application will be referred to Technology Center 3687 for the examiner to issue a second final Office action after performing another search, as is stated in the March 30, 2021 Applicant-Initiated Interview Summary.

Telephone inquiries may be directed to the undersigned at (571) 272-3230.



/SHIRENE W BRANTLEY/Attorney Advisor, OPET